DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election of Group I and Species B in the reply filed on June 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-3, and 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 24, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (5267670) in view of Mohri (2009/0114304) and Stine (4194536).  The reference to Foster discloses the recited device for transporting a medium (abstract and title discloses a device such as a flexible hose for transporting a medium such as fuel), comprising: a first potential equalization conductor (67; fig 6; col 6, lines 5-33 discusses dissipating static electricity to ground can be achieved via electrical connections believed combined with conductor 67); an electrically conductive inner envelope configured to enclose a channel which extends in an axial direction for passage of a medium (60,26,69; such is an electrically conductive inner tube creating an inner envelope which encloses a channel inside of the wall of the tube; fig 6; col 5, lines 47-63), said inner envelope being connected to the first potential equalization conductor (seen in fig 6; col 6, lines 5-33): an outer casing configured to be electrically conductive (not taught by Foster); an electrically conductive second potential equalization conductor (68; fig 6; col 6, lines 5-33); an electrically conductive outer envelope provided between the channel and the outer casing and connected to the second potential equalization conductor (65 forms an outer conductive envelope connected electrically to the second potential conductor which is also believed to be connected to ground as discussed above, col 5, line 43 to col 6 line 33); and an electrically insulating intermediate layer arranged between the channel and the outer envelope and produced from heat-insulating material (not taught by Foster).  The reference to Mohri discloses that it is old and well known in the art to provide an outer conductive casing over a conductive outer layer which encases an outer envelope (fig 4a discloses an inner conductive envelope formed by metal layer 12, a first conductor 20, a conductive outer envelope 22, and forming an outer casing 24 to be electrically conductive as well; [0038-0040], [0045], [0047]; where [0038] teaches the equivalence of using an insulative or non-conductive outer layer 24 is equivalent to making it from conductive material; and such is to be grounded or dissipate energy [0039]).  It would have been obvious to one skilled in the art to modify the outer casing to be formed of conductive material in Foster as taught by Mohri where such teaches the equivalence of using insulative materials for the outer casing can be made conductive as well and such is equivalent thereto with expected results, and such would insure the dissipation of electric charge especially in situations where lightning strikes occur to protect the user and the hose from injury.  
The reference to Stine discloses that it is old and well known in the art to provide composite tubes having metal inner layers 1, various conductive layers such as 13 (col 5, lines 25-68, can be provided with an insulative material 4 (col 9, lines 16-68) can be provided to provide heat insulation to the layers, such as fiberglass insulation.  It would have been obvious to one skilled in the art to provide an insulation layer to the hose of Foster as suggested by Stine where such would at least insure the fuel going through the conduit or Foster did not freeze and specifically trap heat to insure the inner pipe stays a desired temperature, to insure proper flow.

With respect to claim 4, comprising an end piece and a conductive cap , placed upon the end piece (Foster teaches an end piece 53 in fig 4, a cap 54, where the end piece 53 is metal, the cap 54 can be conductive such as metal, and a polymer sleeve 50 can also be provided; col 5, lines 3-27).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Mohri and Stine as applied to claims 1 and 4 above, and further in view of Soyland (8272407).  The reference to Foster as modified discloses all of the recited structure including a sleeve provided at the ends, but fails to teach such is a conductive shrink tube.  The reference to Soyland discloses that it is old and well known in the art to provide ends of an insulated hose (abstract) with a conductive heat shrink sleeve (end cap 22 provided with shrink fit closure 23 in col 9, lines 1-24 which can include a protection layer 3 which can be electrically conductive).  It would have been obvious to one skilled in the art to modify the sleeve in Foster as modified provided at the end caps such that it is formed of a heat shrink material which can be conductive as suggested by Soyland where such would insure the proper conductive connection exists at the end caps of the conduit to insure the detection of leaks is more reliably found thereby protecting the user from injury from leaking fuel, and providing a path for charge as well.
 Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Mohri and Stine as applied to claims 1 and 4 above, and further in view of Botsolas (4869293).  The reference to Foster as modified teaches the recited end cap that is conductive because it is made of metal but fails to disclose providing PTFE to form the end cap.  The reference to Botsolas discloses that it is old and well known in the art to form metal end caps for use with conduits where such can be provided with PTFE as well, which would lead to end caps that are at least made from PTFE material (col 5, lines 15-26).   It would have been obvious to one skilled in the art to modify the metal end caps of Foster as modified by providing such with PTFE as suggested by Botsolas where such would help protect the end caps from corrosion thereby extending the life of the end caps and connections, which would insure such would be less likely to fail due to corrosion and thereby protect against leaks of fuel at the connections or end caps.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Chrow, Braun, Lalikos, Oehlschlaeger, Regge, and O’Connor disclosing state of the art devices and conduits for transporting a medium formed of plural layers including conductive layers, insulation layers, and end cap structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        

JFH